Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jason Rhodes, Reg. No. 47305, on 02/25/2022.

The claims have been amended as follows:

1.  (Currently Amended) A setting value change device that performs change processing to change a temperature setting value of a refrigeration apparatus and/or a heating apparatus, the setting value change device comprising:
	a touchscreen device including a display that displays the temperature setting value, the touchscreen device detecting a touch operation on the display; and
	a processor connected to the touchscreen device, wherein: 

the processor provides, on the touchscreen device, a drag area that detects a drag operation performed by a finger on the drag button, and a reference point disposed at a arcuate movement path, wherein the location of the reference point is fixed such that the location of the reference point on the touchscreen device does not change as different drag operations are performed on the drag button, 
the processor sets the drag area larger than a display range of the arcuate  movement path, and
	when the finger performs the drag operation, which is initiated by touching the drag button, and arcuate movement path, the finger moves arcuate movement path, the processor: 
		connects the drag operation position to the reference point using a straight line or specific curve, 
		determines a crossing point where the straight line or specific curve connecting the reference point and the drag operation position arcuate movement path, 
		moves the drag button to the crossing point, thereby causing the drag button to be set a distance away from the drag operation position, and 
changes the temperature setting value to a value corresponding to a position of the moved drag button on the arcuate movement path


2.  (Currently Amended) The setting value change device according to claim 1, wherein
the processor: 
		causes the display to display an operation button near the arcuate movement path, and performs settings to enable the touchscreen device to detect and input a touch operation on the operation button; and
		when the drag button is being dragged, expands the drag area up to a range in which the operation button is displayed so that a change operation of the temperature setting value is continued even if there is a touch operation on the operation button.

3.  (Previously Presented) The setting value change device according to claim 1, wherein
the processor sets a cancel area such that when the cancel area is touched at a time of the drag operation of the drag button, the processor does not continue changing of the temperature setting value.

4.  (Previously Presented) A setting value change device that performs change processing to change a temperature setting value of a refrigeration apparatus and/or a heating apparatus, the setting value change device comprising: 
	a touchscreen device including a display that displays the temperature setting value, the touchscreen device detecting a touch operation on the display; and

causes the display to display a drag button and a movement path on which the drag button moves in correspondence with a change in the temperature setting value,
provides, on the touchscreen device, a drag area that detects a drag input on the drag button and a reference point disposed at a location off the movement path,
sets the drag area larger than a display range of the movement path,
moves the drag button to a crossing point where a straight line or a specific curve connecting the reference point to a drag operation position in the drag area crosses the movement path, and
	changes the temperature setting value to a value corresponding to a position of the drag button, 
wherein the processor further: 
sets a cancel area such that when the cancel area is touched at a time of the drag operation of the drag button, the processor does not continue changing of the temperature setting value
	causes the display to display the movement path as a non-linear shape,
	associates a value from when a position of the drag button is at a one end of the movement path with a lower limit value of the temperature setting value,
	associates a value from when the position of the drag button is at the other end of the movement path with an upper limit value of the temperature setting value, and


5.  (Previously Presented) The setting value change device according to claim 4, wherein
the processor disposes the cancel area so as to cross a straight line connecting the one end of the movement path to the other end of the movement path.

6.  (Previously Presented) The setting value change device according to claim 4, wherein
the processor: 
	causes the display to display the movement path as a circular arc shape or an elliptical arc shape, and
	disposes the cancel area at a position surrounded by the movement path.

7.  (Previously Presented) The setting value change device according to claim 4, wherein
the processor disposes the cancel area in a range including a line segment connecting a middle between the one end of the movement path and the other end of the movement path to the reference point.

8.  (Previously Presented) The setting value change device according to claim 7, wherein
the processor sets a shape of the cancel area such that a length in a direction along the line segment is longer than a length in a direction connecting the one end to the other end.


	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the arcuate movement path including a display range of the drag button, and
	after a drag operation of the drag button has started, expands the drag area to set the drag area larger than the display range of the arcuate movement path.

10.  (Currently Amended) A setting value change device that performs change processing to change a hot water amount setting value of a hot water supply device, the setting value change device comprising:
	a touchscreen device including a display that displays the hot water amount setting value, the touchscreen device detecting a touch operation on the display; and
	a processor connected to the display and the touchscreen device, wherein: 
the processor causes the display to display a drag button and an arcuate movement path on which the drag button moves,
the processor provides a drag area that detects a drag operation performed by a finger on the drag button, and a reference point disposed at a arcuate movement path, wherein the location of the reference point is fixed such that the location of the reference point on the touchscreen device does not change as different drag operations are performed on the drag button,
the processor sets the drag area larger than a display range of the arcuate movement path, and
and arcuate movement path, the finger moves arcuate movement path, the processor: 
		connects the drag operation to the reference point using a straight line or specific curve, 
		determines a crossing point where the straight line or specific curve connecting the reference point and the drag operation position arcuate movement path, 
		moves the drag button to the crossing point, thereby causing the drag button to be set a distance away from the drag operation position, and 
		changes the hot water amount setting value to a value corresponding to a position of the moved drag button on the arcuate movement path


11.  (Previously Presented) The setting value change device according to claim 2, wherein
the processor sets a cancel area such that when the cancel area is touched at a time of the drag operation of the drag button, the controller does not continue changing the temperature setting value.


	causes the display to display the movement path as a circular arc shape or an elliptical arc shape, and
	disposes the cancel area at a position surrounded by the movement path.

13.  (Previously Presented) The setting value change device according to claim 5, wherein
the processor disposes the cancel area in a range including a line segment connecting a middle between the one end of the movement path and the other end of the movement path to the reference point.

14.  (Previously Presented) The setting value change device according to claim 6, wherein
the processor disposes the cancel area in a range including a line segment connecting a middle between the one end of the movement path and the other end of the movement path to the reference point.

15.  (Currently Amended) The setting value change device according to claim 2, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the arcuate movement path including a display range of the drag button, and
arcuate movement path.

16.  (Currently Amended) The setting value change device according to claim 3, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the arcuate movement path including a display range of the drag button, and
	after a drag operation of the drag button has started, expands the drag area to set the drag area larger than the display range of the arcuate movement path.

17.  (Previously Presented) The setting value change device according to claim 4, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the movement path including a display range of the drag button, and
	after a drag operation of the drag button has started, expands the drag area to set the drag area larger than the display range of the movement path.

18.  (Previously Presented) The setting value change device according to claim 5, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the movement path including a display range of the drag button, and


19.  (Previously Presented) The setting value change device according to claim 6, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the movement path including a display range of the drag button, and
	after a drag operation of the drag button has started, expands the drag area to set the drag area larger than the display range of the movement path.

20.  (Previously Presented) The setting value change device according to claim 7, wherein the processor:
	prior to the drag button being touched, sets the drag area to a range smaller than the display range of the movement path including a display range of the drag button, and
	after a drag operation of the drag button has started, expands the drag area to set the drag area larger than the display range of the movement path.


The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed on 12/23/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 4, and 10 when taken in the context of the claims as a whole.  Specifically, the combination wherein a reference point disposed at a fixed location off the arcuate movement path, wherein the location of the reference point being fixed and when the finger performs the drag operation, which is initiated by touching the drag button, and instead of sliding along the arcuate movement path, the finger moves along a different path stopping at a drag operation position deviating from the arcuate movement path, the processor: connects the drag operation position to the reference point using a straight line or specific curve, determines a crossing point where the straight line or specific curve connecting the reference point and the drag operation position in crosses the arcuate movement path, moves the drag button to the crossing point, thereby causing  the drag button to be set a distance away from the drag operation position, and changes the temperature setting value to a value corresponding to a position of the moved drag button on the arcuate movement path; and associates a value from when a position of the drag button is at a one end of the movement path with a lower limit value of the temperature setting value, associates a value from when the position of the drag button is at the other end of the movement path with an upper limit value of the temperature setting value, and sets the cancel area to a range connecting a periphery of the one end of the movement path to a periphery of the other end of the movement path; the controller disposes the cancel area so as to cross a straight line connecting the one end of the movement path to the other end of the movement path; the controller causes the display to display the movement path as a circular arc shape or an elliptical arc shape, and disposes the cancel area at a position surrounded by the movement path; the controller disposes the cancel area in a range including a line segment connecting a middle between the one end of the movement path and the other 
At best the prior arts of record, specifically, Gourlay et al. (US 2014/0319232 A1) teaches: [0065] touch-screen device/ smart phone for controlling a programmable thermostat; [0069] change the temperature setpoint; [0068] as shown in figs. 7A-7D, user touches the setpoint caret 680 (i.e., drag button) with the user's finger and using drag gesture, slides the finger along tick-mark circle 670; detect touch and drag gesture and setpoint caret moved along the tick-mark circle under the user's finger; when the user finishes drag gesture, the set point temperature changed corresponding to the current position of the setpoint caret; Lee (US 2017/0017384 A1) teaches: [0023] as shown in fig. 2B, the interface includes information panel 223 and reference point 210; [0028] interface includes contact marker/ point, user moves marker by sliding finger across the interface; [0030] the user moved the contact point from its position in fig. 2B to a new position illustrated in fig. 3A; contact point 205 moved vertically along the base line 215 (i.e., straight line connecting the reference point to a drag operation position).  See figs. 2B and 3A - it shows the drag area larger than the display range of 223 and when the drag operation position moved off the movement path/ 223, the drag button/ contact point 205 moved to a crossing point/ new contact position where the base line/ straight line connecting the reference point to a drag operation position in the drag area crosses the outer circle/ movement path; Kocienda et al. (US 2008/0165160 A1) et al. teaches: [0170] user gesture activates the slide control user interface object 5806, the second position (e.g., 5809 in FIG. 7B) is outside hit region 5816, but has a 


Thus, claims 1-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.


/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        

/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143